          Case 1:19-cv-07136-LLS Document 118 Filed 05/06/21 Page 1 of 5




                                                                             Orrick, Herrington & Sutcliffe LLP
                                                                             222 Berkeley Street
                                                                             Suite 2000
                                                                             Boston, MA 02116-3740
                                                                             +1 617 880 1800
                                                                             orrick.com

May 6, 2021
                                                                             R. David Hosp

Via ECF                                                                      E dhosp@orrick.com
                                                                             D +1 617 880 1886
                                                                             F +1 617 880 1801

The Honorable Louis L. Stanton
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     American Broadcasting Cos., Inc. et al. v. Goodfriend et al., 1:19-cv-7136-LLS

Dear Judge Stanton:

       Pursuant to Section 3.B. of the Court’s Individual Practices, Defendants David R.
Goodfriend (“Mr. Goodfriend”) and Sports Fans Coalition NY, Inc. (“SFCNY”) (collectively
“Defendants”) submit this letter in the above-captioned action to respectfully request that the
following documents submitted in support of Defendants’ Motion for Summary Judgment be filed
under seal. These documents contain information that the parties have designated as
“Confidential,” “Highly Confidential,” or “Outside Counsel Only” under the Protective Order. See
Dkt. No. 65.

        As set forth below, these proposed redactions and filings under seal are consistent with the
Second Circuit’s opinions in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006)
and Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132 (2d Cir. 2016).
Pursuant to Lugosch, the Court must first assess whether the documents at issue are “judicial
documents.” 435 F.3d at 119. Once the Court has made that determination, it must assess the
weight of the presumption of public access to the documents under the common law and the First
Amendment, and then, it must weigh the presumption of public access against any competing
interests, such as the privacy interests of the party resisting disclosure. Id. at 119-20.

       While Defendants do not dispute that the Motion for Summary Judgment is a judicial
document, the information they seek to seal relates to material passed between the parties in
discovery. As such, the presumption of public access is low. Bernstein, 814 F.3d at 142
(documents “‘such as those passed between the parties in discovery’ often play ‘no role in the
         Case 1:19-cv-07136-LLS Document 118 Filed 05/06/21 Page 2 of 5




performance of Article III functions’ and so the presumption of access to these records is low”)
(citation omitted); cf. In re Zyprexa Injunction, 474 F. Supp. 2d 385, 424 (E.D.N.Y. 2007) (“the
documents at issue are not litigation filings, but documents produced in discovery, to which the
right of public access has not attached”). Here, the confidential information in question is highly
sensitive. Specifically, the Motion references and exhibits contain highly-sensitive confidential
business information that the parties have designated as “Highly Confidential” or “Outside
Counsel Only” information under the terms of the Court’s Protective Order. Dkt. No. 65. Where,
as here, redactions are applied narrowly only to specific confidential information that was
designated as confidential under the applicable protective order, courts have found the presumption
of public access comparatively low and have granted the party’s motion to seal. E.g., In re Keurig
Green Mountain Single-Serve Coffee Antitrust Litig., No. 14-md-2542, 2014 WL 12772236, at *2
(S.D.N.Y. Nov. 5, 2014) (sealing information produced in discovery); Firmode (Intel) Co. v. Intel
Watch Grp., Inc., No. 2008-4890, 2009 WL 3698137, at *2 (E.D.N.Y. Nov. 2, 2009) (collecting
authorities sealing confidential supplier and pricing information). Furthermore, the parties have
significant privacy interests in the information concerning their confidential financial and business
information.

       As such, Defendants proposed redactions to the Motion for Summary Judgment and
supporting papers are appropriate and narrowly tailored to protect their interests under Lugosch,
435 F.3d at 120, and Defendants respectfully request that the Court redact and seal the identified
portions therein.

   1. Documents Referencing Exhibits Designated “Confidential,” “Highly Confidential,” or
      “Outside Counsel Only” to Be Filed with Redactions

        Defendants respectfully requests permission to file the below-listed materials submitted in
connection with their Motion for Summary Judgment with redactions to references to documents
designated as “Confidential” pursuant to the Protective Order entered in the above-captioned
action. Dkt. No. 65:

           •   Memorandum of Law in Support of Defendants’ Motion for Summary Judgment;

           •   Defendants Statement of Material Facts Pursuant to Local Rule 56.1; and

           •   Declaration of David R. Goodfriend in Support of Defendants’ Motion for
               Summary Judgment

   2. Exhibits Designated “Confidential,” “Highly Confidential,” or “Outside Counsel Only” to
      Be Filed Under Seal in Their Entireties

        In addition, Defendants respectfully requests permission to file the below-listed exhibits
under seal in their entireties. The exhibits listed below have been previously designated by the
parties as “Confidential,” “Highly Confidential,” or “Outside Counsel Only” under the Protective


                                                 2
         Case 1:19-cv-07136-LLS Document 118 Filed 05/06/21 Page 3 of 5




Order.

          •   Exhibits 1-13: Expert Reports and Rebuttal Expert Reports exchanged by the
              parties in this matter, each designated either “Confidential,” “Highly Confidential,”
              or “Outside Counsel Only” under the Protective Order.

          •   Exhibits 14-29: Excerpts from the transcripts of the depositions of fact, expert, and
              third party witnesses, each designated either “Confidential,” “Highly Confidential,”
              or “Outside Counsel Only” under the Protective Order.

          •   Exhibits 31-32: Spreadsheets of testimonials compiled from Locast users which
              include personal identifying information of such users, and which have been
              designated by the producing party as “Confidential” under the Protective Order.

          •   Exhibits 46-47: GRF CPAs & Advisors’ Independent Auditor’s Reports for 2019
              and 2020, which have been designated “Highly Confidential” under the Protective
              Order.

          •   Exhibits 48-49: Pledge acknowledgement letters from SFCNY to donors, which
              have been designated “Highly Confidential” under the Protective Order.

          •   Exhibit 50: Donation agreement between SFCNY and Liberty Cablevision of
              Puerto Rico, which has been designated “Highly Confidential” under the Protective
              Order.

          •   Exhibit 51: Email communications between Mr. Goodfriend and Mr. Ergen, which
              have been designated “Confidential” under the Protective Order.

          •   Exhibit 52: Email communications between Michael Kelly and individuals at
              AT&T, which have been designated “Highly Confidential” under the Protective
              Order.

          •   Exhibit 64: Loan Agreement between IoT Broadband and SFCNY, which has been
              designated “Highly Confidential” under the Protective Order.

          •   Exhibit 65: Payment statement relating to the IoT loan payoff, which has been
              designated “Highly Confidential” under the Protective Order.

          •   Exhibit 67: SFCNY’s January-December 2020 Profit and Loss Statement, which
              has been designated “Highly Confidential” under the Protective Order.


                                                3
         Case 1:19-cv-07136-LLS Document 118 Filed 05/06/21 Page 4 of 5




             •   Exhibits 68-73: Internal SFCNY Managements Reports from July-December
                 2020, which have been designated “Highly Confidential” under the Protective
                 Order.

             •   Exhibits 74-75: Internal Locast Donor Reports, which have been designated
                 “Highly Confidential” under the Protective Order.

        Concurrent with this letter motion and in accordance with Section 3.B. of the Court’s
Individual Practices, Defendants will contemporaneously: (a) publicly file the documents with the
proposed redactions; and (b) electronically filed under seal copies of the unredacted documents
with the proposed redactions highlighted and copies of the documents Defendants seek to seal in
their entireties.

Sincerely,


ORRICK, HERRINGTON & SUTCLIFFE LLP

By: /s/ R. David Hosp

R. David Hosp
Mark S. Puzella (admitted pro hac vice)
Sheryl Koval Garko (admitted pro hac vice)
Caroline K. Simons
Laura B. Najemy (admitted pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP
222 Berkeley Street, Suite 2000
Boston, MA 02116
Tel: (617) 880-1800
dhosp@orrick.com
mpuzella@orrick.com
sgarko@orrick.com
csimons@orrick.com
lnajemy@orrick.com

Elizabeth E. Brenckman
Lindsay Rindskopf
ORRICK, HERRINGTON & SUTCLIFFE LLP
51 West 52nd Street
New York, NY 10019-6142
Tel: (212) 506-5000
ebrenckman@orrick.com


                                               4
        Case 1:19-cv-07136-LLS Document 118 Filed 05/06/21 Page 5 of 5




lrindskopf@orrick.com

Shane D. Anderson (admitted pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP
777 South Figueroa Street, Suite 3200
Los Angeles, CA 90017
Tel: (213) 629-2020
sanderson@orrick.com

Erin M.B. Leach (admitted pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP
2050 Main St. Suite 1100
Irvine, CA 92614
Tel: (949) 567-6700
eleach@orrick.com

Mitchell L. Stoltz
ELECTRONIC FRONTIER FOUNDATION
815 Eddy Street
San Francisco, CA 94109
Tel: (415) 436-9333
mitch@eff.org

Counsel for Defendants and Counterclaim-Plaintiffs
David R. Goodfriend and Sports Fans Coalition NY, Inc.




                                             5
